Title: To James Madison from Lafayette, 22 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Boston October the 22d 1784
In spite of Calculations and Engagements, I Cannot absolutely leave Boston, at least for some time, and the Remainder of my tour, must, of Course, be much differed. The Reception I Have met with exceeds description. My feelings are still more Unrepressible. It was not in my power to go so soon as I expected and am under a Necessity to visit Rhode island and New Hampshire. Thus Circumstanced, my dear sir, I have delayed my departure to the first or second day of Next month when in the Nimph frigat I will sail for Virginia. With Common weather, I may expect to be at York by the eight or tenth (probably sooner), and thre[e] days after that I will have the pleasure to take you by the Hand at Richmond. Least Genl Washington should wait for me, I send one of my servants by land, and Have ordered Him to Have this letter forwarded to you, as I would be much disappointed to Miss you on my passage. In Case However You was not with the Assembly, let me know where you Could then be found. I will inquire for my letters at the Williamsburg Post Office. Chev. de Caraman presents his best Compliments to you—and Hoping to find you in good Health and Spirits Have the Honor to be with great Regard and affection My dear sir Your sincere friend
Lafayette
